Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 96-120 are currently pending and are under examination. 
Benefit of priority is to July 30, 2014.

The disclosure is objected to because of the following informalities:
Upon review of the specification, sequence identification numbers are missing on at least pages 65, 66, 94, and 101-114. It appears that the sequences on pages 65-66 correspond to SEQ ID NOs: 82-84, on page 94 to SEQ ID NOs: 107-120, and pages 101-113 to SEQ ID NOs: 149-167.   However, at page 113, there are sequences that do not appear to correspond to any of the sequences in the sequence listing – see the sequence at “3>>.A?F…”, at “CTCACCT..”, and at “3>>AAF…”. Further, the sequences in the Table bridging pages 113-114 are too difficult for the Examiner to find the corresponding SEQ ID NO for each sequence presented, if there is a corresponding SEQ ID NO. Note the sequences under the Table at page 114.
Applicants should review the entire disclosure and identify the sequences by their appropriate sequence identification number.
Appropriate correction is required.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 96-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 10,077,453. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Both the instant claims and the patented claims are drawn to Cas9 proteins comprising an intein sequence, wherein the Cas9 protein comprises a first dCas9 domain, a second ligand dependent intein, and third domain that may be a nucleic acid editing domain that is a deaminase domain, transcriptional activator or repressor domain, epigenetic modifier domain, or a recombinase, and methods for DNA editing, transcriptional activation, epigenetic modifications, and site-specific recombination.

Claims 96-120 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,704,062. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are drawn to Cas9 proteins comprising an intein sequence, wherein the Cas9 protein comprises a first dCas9 domain, a second ligand dependent intein, and  third domain that may be a nucleic acid editing domain that is a deaminase domain, transcriptional activator or repressor domain, epigenetic modifier domain, or a recombinase, and methods for DNA editing, transcriptional activation, epigenetic modifications, and site-specific recombination while the patented Claims are drawn to polynucleotides encoding the Cas9 protein, and the methods wherein the polynucleotides are introduced into cell to practice the methods.

Restrictions have not been made between protein and nucleic acid in the parent or instant applications, and one renders obvious the other. Therefore, there is no safe harbor under Rule 1.121 to overcome the ODPs set forth above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656